IZM'tf
                                 ELECTRONIC RECORD




COA # 14-10-01089-CR                                         OFFENSE: Poss of Marihuana


STYLE: Jackie Johnson v The State of Texas                       COUNTY: Harris


COA DISPOSITION: Affirmed                                        TRIAL COURT: Co Crim Ct at Law No 11



DATE: August 21, 2014    Publish: Yes                                TCCASE#:1686082




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Jackie Johnson v The State of Texas


CCA#

        APPELLANT**,
FOR DISCRETIONARY REVIEW IN CCA IS:
                                        Petition   CCA Disposition:
                                                   DATE:
                                                                          Jl&'/¥
                                                   JUDGE:

DATE:      !)n/**t{
          ///                                      SIGNED:                         PC:

JUDGE:          /2«t/Lw                            PUBLISH:                        DNP:




        Sf/lTlF            PETITION                         /frPe^LMr1                     MOTION FOR

   FOR DISCSETIONAJ1Y REVIEW
                                                           FOR REHEARING IN CCA IS :      uQyiiee/

                                                                                  /=kj>     c), Z&/*-
   ©ATE         ///fAw                                  JUDGE:       M.                      j.


                                                             '        '   r        ELECTRONIC RECORD
                JUDGE
                                                                             FII F COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS r JLC ^wl T
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/6/2015                       |gi \£7\£ IKS                  COA No. 14-10-01089-CR
JOHNSON, JACKIE                W+Gt.WdlJ86p82r                                 PD-1262-14

Pursuant to Rule 69.4(a) T.R.A.P^th§ffeej3^js*returned to the court of appeals.
                                      ~*5£35E2Z^                          Abel Acosta, Clerk
                             14TH COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN, SUITE 245
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *